 
Exhibit 10.1


MATURITY DATE EXTENSION


INNOPUMP, INC. OBLIGATION


SEA CHANGE GROUP, LLC – LENDER




THE UNDERSIGNED, SEA CHANGE GROUP, LLC (the “Lender”), holder of a promissory
note dated October 20, 2008 in the original principal amount of $3,445,750 (the
“Note”), issued by Innopump, Inc. (the “Company”), hereby consents to the
extension of the current Maturity Date of the Note through and including the
earlier of (i) July 31, 2009 or (ii) the date on which the Company, or its
parent, Versadial, Inc., receives gross proceeds in excess of $7,000,000 from
any debt or equity financing closed subsequent to the date hereof (such new date
being referred to as the “Maturity Date”).


The  extension of the Maturity Date set forth herein is given in recognition  of
(i) the Lender entering into a confession of judgment in favor of  JBCP-24 LLC
in the amount of $4,991,218 and (ii)  the Company’s confirming in  writing that
it has read and consents to all provisions in the  Forbearance Agreement of the
Lender with JBCP-24 LLC dated as of June 30, 2009 which pertain to the
confession of judgment issued by the Company to the Lender.


Nothing contained herein shall change any of Company’s obligations under the
Note other than the Maturity Date.  All other terms and conditions of the Note
are hereby reaffirmed.


IN WITNESS WHEREOF, the undersigned has executed this extension to the Note as
of the date set forth below.




Lender:
SEA CHANGE GROUP, LLC






By:  /s/ Geoffrey Donaldson
Name: Geoffrey Donaldson
Title: Managing Member








Effective Date:  June 30, 2009